[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 359 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 360 
The 299 barrels of flour for which the plaintiffs recovered their verdict were delivered by Carpenter the warehouseman at Scottsville in Monroe county to Allen the forwarder on the 14th of April, 1845, and shipped by him on that day on board the canal boat Maine to the defendants. The flour was consigned to the defendants at New York who received it there.
To entitle the plaintiffs to recover, it was incumbent on them to show themselves to be the owners of this identical flour at the time it was actually delivered by the warehouseman to the forwarder. It was not enough for the plaintiffs to show that they had a right to call upon Carpenter the warehouseman for an equal or greater number of barrels of flour, nor was it enough for them to show that the defendants were not at that time the owners of the flour in question. The plaintiffs must recover on the strength of their own title or not at all.
During the winter of 1845 Carpenter had received in store from Hutchinson 2068½ barrels of flour, exclusive of 201 barrels which Hutchinson had deposited there on or before the 7th of December 1844; so that when the flour in question was shipped to the defendants in New York, Carpenter had in the whole 2279½ barrels in his store which had been delivered to him by Hutchinson.
The flour was all put into the storehouse together. It was not kept in distinct or separate lots. It was packed as close as it could be packed without any separation. It was all of the *Page 361 
same brand, of the same quality and of uniform value. The warehouseman in shipping the flour could not tell when the flour in any one shipment was received. The warehouse was filled three tiers deep; and as flour came in it was put on the top and spread over the warehouse, and when the warehouseman commenced delivering, he took the flour straight through the middle of the warehouse from door to door so as to have a passage to work in.
The plaintiffs by their acceptance of Hutchinson's drafts with Allen's receipts annexed, were undoubtedly entitled as against Hutchinson and Allen to 1142½ barrels of flour out of the quantity contained in Carpenter's warehouse; but until the flour to which they were thus entitled was separated from the mass in the warehouse by actual delivery or by some mark or designation by which it could be specifically known, no title passed to the plaintiffs, as against the defendants or other persons who had similar claims on the flour, or as against Hutchinson or Allen.
The defendant held the receipt of Allen for 536 barrels of flour dated December 7th, 1844. But it is said that he was not entitled to so much, because at the date of the receipt there were only 201 barrels of Hutchinson's flour in the store, and that the receipt in that respect was false. This may be true; but the plaintiffs' title is liable to an objection of the same nature. Allen's receipts to them were untrue in respect to a fact which was vital to the plaintiffs' title. They purported that Allen had actually received into his own custody, by delivery from Hutchinson, 1142½ barrels of flour which he engaged to deliver to the plaintiffs. The plaintiffs probably so understood it, and if this had been true and the flour so delivered had actually come to the defendants' hands, the plaintiffs would have been entitled to recover. But this was not so. Allen had in fact received no flour from Hutchinson or Carpenter. The flour to which the receipts held by the plaintiffs were supposed to apply, remained in Carpenter's store undistinguished and undistinguishable from the residue of the 2279 barrels in which it was included. For a part of *Page 362 
this mass the defendant held Allen's receipt, and to other portions of it Dows  Cary had similar claims. The effect of Allen's receipts and engagements in connection with their delivery to the plaintiffs, and the plaintiffs' acceptance of Hutchinson's draft, was to give the plaintiffs a right to demand from Allen the delivery of the flour according to his engagement. Without delivery or some equivalent severance of the quantity claimed, from the mass in which it was included, they have no title to any specific part. The flour to which the receipts held by the plaintiffs is supposed to relate was in the warehouse at the time when the plaintiffs' title is supposed to have been perfected; and it was there mixed with the flour previously there and incapable of being distinguished from it. If the sales to the plaintiffs had been of some specified undivided portion of the mass then in the warehouse, they might perhaps be regarded as vesting the title of such undivided portion in the plaintiffs by constructive delivery, because nothing further was required to be done to complete the delivery according to the terms of the contract. But each transaction purported to be a sale of so many barrels in severalty, and was therefore imperfect and incomplete until severed by some designation of the specific thing sold. Until that was done the transaction operated as a contract to sell, and not as a transfer of title (4 Taunt. 643; Austin v.Craven, 5 Taunt. 167; White v. Wilks overrulingWhitehouse v. Frost, 12 East, 614). It was impossible for the plaintiffs to say whether any particular barrel of flour belonged to them, or to the defendants, or to Dows  Cary. If the flour to which the plaintiffs' contract was supposed to apply had been identified by some mark by which it could have been known or distinguished, there would have been a constructive delivery sufficient to pass the title. But this case like that of the oil in White v. Wilks turns on the point that the goods agreed to be sold were not separated from the greater quantity of the same articles in which they were included, and therefore no title passed to the plaintiffs.
Again: the judgment of the court below was rendered for *Page 363 
the plaintiffs on the ground that the defendants had no title to more than 201 barrels of flour, because there was no more than that amount in the warehouse on the 7th of December when the sale to the defendants of 536 barrels was made. The judge who delivered the opinion of the court below very properly admits that had the question arisen between the defendants and Hutchinson the defendants would have been entitled to make up the quantity of 536 barrels out of the flour subsequently delivered. He puts this admission on the ground that Hutchinson would have been estopped from denying that the whole quantity was in the warehouse at the date of the receipt.
I agree that if the transaction between Hutchinson and the plaintiffs was sufficient to pass a title to the quantity specified in the receipts without designation or actual delivery, then the defendants were entitled as against Hutchinson to 536 barrels of flour, and as against him the defendants might have taken out of the flour subsequently deposited, enough to make up that number of barrels: not however precisely on the ground stated by the learned judge, but on the ground that the sale operated as a warranty of title to the quantity specified in the receipt, and that subsequent deposits by Hutchinson enured by way of estoppel to the benefit of his vendee. On this principle the subsequent deposits by Hutchinson became the property of the defendants the moment they were delivered at Carpenter's warehouse. The flour to which the plaintiffs' receipts are supposed to apply was delivered, according to the evidence, in wagons in small quantities from day to day as manufactured, varying from 20 to 100 barrels per day. The sales to the plaintiffs appear to have been made in each instance some days after the flour had been delivered at the store by Hutchinson; and if the principle above stated be sound so much of the flour sold to the plaintiffs as would make up the amount of 536 barrels due to the defendants (that is to say 335 barrels) belonged rightfully to the defendants when it was sold to the plaintiffs. On this view of the case therefore the plaintiffs were not entitled to recover.
The judgment of the court should stand, in my opinion, on *Page 364 
the ground that there was no such actual or constructive delivery of the specific quantity of flour mentioned in the plaintiffs' receipts as was necessary to pass the title therein to the plaintiffs.
GARDINER, JEWETT, JOHNSON, EDMONDS and WATSON, JJ., concurred.
WELLES, J., dissented.
GRIDLEY, J., was absent
Judgment reversed and new trial ordered.